                            Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 1 of 39


                                                                                                                              FILED
  Pro Sc I (Rev. 12/16) Complaint for a Civil Case                                                                                JAN 2 2 2019
                                                                                                                             TIMOTHY M. O'BRIEN CLERK

                                             UNITED STATES DISTRICT COURT                                                   By:     c:-4:         Deputy

                                                                          for the
                                                           Kansas City District of Kansas

                                                      Kansas City - Leavenworth Civil Division


                                                                            )       Case No.       2: 19-cv-02034-JAR-JPO
                                                                            )                      (to be filled in by the Clerk's Office)
                                 Scott B. Sullivan                          )
 --           ... , - - - - - - · - - - - - - - - - - - - - - -   --
                               Plaintiff(s)                                 )
 (Wrile !he full name ofeach plaintiff who is filing this complaint.
 /flhe names ofall !he plainliffs cannolfll in !he space above,            )        Jury Trial: (check one)      ~ Yes        0    No
 please wrile "see al/ached" in the space and al/ach an addi!ional         )
 page wilh 1hef11// /isl of names.)                                        )
                                       -v-                                 )
                                                                           )
  HCA HEALTHCARE, INC.; FAMILY HEALTH                                      )
  MEDICAL GROUP OF OVERLAND PARK, LLC;                                     )
 DR. HERBERT MCCOWEN; DR. RICHARD RUIZ;                                    )
       MICHELLE SAFFORD; (see attached)
-------   ,   __,.   ____   ---~--~-----              -----                )
                             Defendan/(s)                                  )
(Wrile I he full name ofeach defendanl who is being sued. If the
names ofall /he defendanls cannot fi1 in /he space above, please
                                                                           )
write "see al/ached" in the space and a11ach an addilional page
with lhe full list ofnames.)



                                                     COMPLAINT FOR A CIVIL CASE

I.                    The Parties to This Complaint
                      A.      The Plaintiff(s)

                              Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                              needed.
                                     Name                              Scott B. Sullivan
                                     Street Address                    7214 W 7lstTerrace
                                     City and County                   Overland Park, Johnson County
                                     State and Zip Code                KS 66204
                                     Telephone Number                  913-265-5949
                                     E-mail Address                    scott~nerd-911.corn


                     B.      The Defendant(s)

                             Provide the infonnation below for each defendant named in the complaint, whether the defendant is an
                             individual, a government agency, an organization, or a corporation. For an individual defendant,
                             include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                             Page I of 6
                Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 2 of 39




Pro Se I (Rev. 12/J 6) Complaint for a Civil Case


                      Defendant No. I
                                 Name                            HCA Healthcare, Inc.
                                                                                    ------
                                 Job or Title (((known)          Legal Departme~ ·------·-·              ·---------
                                 Street Address                  One Park Plaze
                                 City and County                 Nashville, DavidsonCounty
                                 State and Zip Code              TN 37203-6527
                                 Telephone Number                (615) 344-9551
                                                                                        ·----------------
                                E-mail Address (((known)


                     Defendant No. 2
                            Name                                 Family Health Medical Group of Overland Park, LLC
                                Job or Title (1f known)           Legal Department
                                                                                        - - - - - -·-- ------
                                Street Address                   One Park Plaza
                                City and County                  Nashville OC( ~, 'lc1-;;;;;--c~v117Y·----··-----
                                                                 TN 37203     -             -     ,----                 - ----
                                State and Zip Code
                                                                 ----···--------
                                Telephone Number
                                                                                        ~--      ---- ·--- ---
                                E-mail Address (((known)


                     Defendant No. 3
                            Name                                 Dr. Herbert McCowen
                                Job or Title (((known)
                                                                                  ---------                  ---·-·--·
                                                                 MD
                                Street Address                   7381West133rd St Ste 100
                                City and County                  Overland Park, Johnson County
                               State and Zip Code                KS 66213
                               Telephone Number                  (913) 491-1616
                               E-mail Address       (if known)


                    Defendant No. 4
                               Name                              Dr. Richard Ruiz
                                                                                    ---·---
                               Job or Title (!(known)            MD
                                                                       - - - - - - - - - - - - - - - - · · - - - - - - - ---
                               Street Address                    7381West133rd St Ste 100
                                                                                       --------·---.· -----·-· -
                               City and County                   Overland Park, Johnson County
                                                                                                 ----
                               State and Zip Code                KS 66213
                               Telephone Number                  (913)491-1616
                               E-mail Address (if known)
                                                                 ---·-------~----------




                                                                                                                     Page 2 of 6
Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 3 of 39




                         ADDITIONAL DEFENDANTS


 a. Diana Rutherford - Mother of the Plaintiff

      8722 Greeley Dr.

      Kansas City, Wyandotte County

      Kansas 66109

 b. Susan Williams - Sister of the Plaintiff

      8722 Greeley Dr.

      Kansas City, Wyandotte County

      Kansas 66109

 c. Steve Sullivan - Brother of the Plaintiff

      11437 Georgia Ave

      Kansas City, Wyandotte County

      Kansas 66109

 d. Lisa Sullivan - Sister in law of the Plaintiff

      11437 Georgia Ave

      Kansas City, Wyandotte County

      Kansas 66109

 e. Michelle Safford - Wife (common law, domestic partnership) of the Plaintiff

      Current Address Unknown

 f.   Janet Gereau - Mother of Michelle Safford

      8218 N Revere Ct

      Kansas City, Clay County

      Missouri 64151-1066
Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 4 of 39




  g. Jonathan Alan Keck, II - Son of Michelle Safford

     Current Address Unknown
                Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 5 of 39




Pro Sc I (Rev. 12116) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?            (check all that apply)

                 121        Federal question                         121   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case .
                       •
          A.           If the Basis for Jurisdiction Is a Federal Question

                       List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                       are at issue in this case.
                        The Americans with Disabilities Act
                        The Civil Rights Act
                        The False Claims Act
                        The Whistleblower Act
                        et. Al.

         B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                       I.         The Plaintiff(s)

                                  a.      If the plaintiff is an individual
                                          The plaintiff, (name) Scott B. Sullivan                                 , is a citizen of the
                                          State of (name) Kansas
                                                                ---------------
                                                             ~---------~---~




                                  b.      If the plaintiff is a corporation
                                          The plaintiff,   (name)                                                 , is incorporated
                                                                                                      ----
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                                 (Jfmore than one plaintiff is named in the complaint, allach an additional page providing the
                                 same information for each additional plaintiff.)

                   2.            The Defendant(s)

                                 a.       If the defendant is an individual
                                          The defendant,    (name)                                                , is a citizen of
                                                                                                           ----
                                          the State of (name)                                                 Or is a citizen of


                                                                                                                              Page 3 of 6
                 Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 6 of 39




Pro Se l (Rev. 12/16) Complaint for a Civil Case

                                            (foreign nation)



                                b.         If the defendant is a corporation
                                           The defendant, (name) HCA Healthcare, Inc.                      , is incorporated under
                                                                                                    ----
                                           the Jaws of the State of (name)      Del.aware                             ,and has its
                                                                               ---------
                                           pr inc ipa J place of business in the State of (name) Tennessee
                                           Or is incorporated under the laws of (foreif.{n nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain}:
                                 The intentional and I or negligent misdiagnosis of Tarlov Cyst Disease and the refusal of health
                                 care professionals to properly diagnose and treat Tarlov Cyst Disease are ongoing violations of
                                 patients' rights under The Americans With Disabilities Act, The Civil Rights Act, The Kansas
                                 Consumer Protection Act, patients' contracts with health care providers and insurers, and
                                 numerous additional federal and state statutes; resulting in life-long disability, excruciating
                                 pain, psychological trauma, and, in many cases, wrongful death. Acts of malpractice and
                                 misdiagnosis are permanently recorded in patients' medical records, resulting in what Dr.
                                 Herbert Mccowen described as the "Flagging" of patients and perpetual disenfranchisement
                                 from all access to medical care, economic participation, and even legal representation, due
                                 process of law, and access to justice for the remediation of past harms or prevention of future
                                 harms. Direct financial harms almost always exceed $75,000 for persons with Tarlov Cyst
                                 Disease. Damages in cases which result in wrongful death frequently exceed $1,000,000. Civil
                                 Penalties under the Kansas Consumer Protection Act and the included Enhanced Civil Penalty
                                 may be up to $20,000 per day for ongoing violations committed against "Protected Consumers"
                                 (including those with disabilities) for up to three years, or $21,900,000

III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff hann or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          My name is Scott B. Sullivan. 1 have Tarlov Cyst Disease. And I have Tarlov Cysts. The distinction is relevant.
          l have been denied medical care necessary and proper for the treatment of my Tarlov Cysts Disease and for the
          resection or aspiration of Tarlov Cysts for more than seven years, subsequent to a work-related injury which
          occurred on January 9th, 2012 (which is alleged to be the causal trauma in the formation of myTarlov Cysts). I
          have been persistently accused of being an opiod drug seeker, an opiod addict, a fraud, a faker, a malingerer, a
          hypochondriac, and even "schizophrenic and possibly psychotic" on the sole basis that these defendants (and
          others like them) do not believe in my symptoms and do not acknowledge Tarlov Cyst Disease.
          I was denied medical care by Dr. Herbert McCowen on January 19th, 2016 .. (see attached "Continued Pleading")



                                                                                                                          Page4 of 6
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 7 of 39




1. By my estimate, more than 4,000 people every year take their own lives due to the

   pain and suffering of Tarlov Cyst Disease. This estimate includes both intentional

   suicides -- which are the number one documented cause of death for persons with

   Tarlov Cyst Disease -- as well as accidental overdoses, which are a predictable

   result of the disenfranchisement from medical care and physical and psychological

   abuse and neglect commonly suffered by people with Tarlov Cyst Disease.

2. It is estimated that between 5% and 13% of the general population has Tarlov Cyst

   Disease; and that 1% to 2% of the population has "symptomatic" Tarlov Cysts. That

   equates to between15 million and 39 million people who are at risk for the

   development of Tarlov Cysts as the result of an otherwise minor sacral, lumbar,

   cervical and thoracic spinal injury. That equates to an estimate between 3 million

   and 6 million people who suffer from symptomatic Tarlov Cysts. A full and accurate

   analysis of the data, if such were possible, would likely show these numbers to be

   artificially low due to the systematic under-reporting and misdiagnosis of Tarlov Cyst

   Disease.

3. According to one study, 97.5% of people who receive MRls for lumbar, sacral, and

   radicular neurological symptoms in which Tarlov Cysts are identifiable as a plausible

   or even probably cause of their symptoms are never even told that they have Tarlov

   Cysts, or that they have Tarlov Cyst Disease.

4. Instead, nearly 100% of patients who have Tarlov Cyst Disease are told that there is

   no "organic cause" for their symptoms -- with many physicians going so far as to

   claim that the patient is mentally ill; that they are imagining or exaggerating their
      Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 8 of 39




     symptoms; that they suffer from hypochondria, from "Munchausen Syndrome," or

     even that they are "schizophrenic, and possibly psychotic."

5. One doctor -- a neurosurgeon -- advising a VA doctor on the Studentdoctor.net

     forums on how to treat a female patient with Tarlov Cysts advised that he diagnose

     her with "Crazy Lady Syndrome" and get rid of her. This type of abuse and neglect

     and intentional medical malpractice is rampant throughout the entire American

     health care industry, and is almost universally reported by people with Tarlov Cyst

     Disease who participate in Tarlov Cyst Support groups.

6. Multiple studies have shown that Tarlov Cyst Disease and symptomatic Tarlov Cysts

     disproportionately affect women -- with prevalence as high as 90% among female

     patients (compared to male patients.)

7.   People with symptomatic Tarlov Cysts suffer from a wide variety of symptoms:

     ranging from "mere" chronic back pain, to pelvic pain, sciatic pain (pain in the legs

     and feet), perinea! pain, rectal pain, genital pain, loss of bowel and bladder control;

     and many "bizarre" and seemingly inexplicable symptoms: such as cerebral spinal

     fluid hypotension induced headaches (sometimes referred to as "Thunderclap"

     headaches, pressure in the eyes, ears, and sinuses; momentary blindness,

     deafness, ringing in the ears, deafness, dizziness, abdominal pain and vomiting; and

     rare sexual dysfunctions such as Persistent Genital Arousal Disorder (persistent,

     uncontrollable, and painful neurological stimulation of the perineum, genitals, vagina,

     and rectum accompanied by spontaneous orgasmic neurological response.)

8. The high prevalence among women, along with the often embarrassing nature of

     symptoms and frequently misogynistic responses from the male dominated health
      Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 9 of 39




     care industry (particularly in the fields of neurosurgery and orthopedic

     surgery ... those professions most often consulted by persons diagnosed with Tarlov

     Cyst Disease) has been identified as a primary cause of the under-reporting,

     misdiagnosis, mistreatment, and perpetual medical malpractice to which persons

     with Tarlov Cyst Disease are routinely subjected.

9.   My personal symptoms had escalated from "chronic back pain" to radicular

     neuropathy in my legs and feet within one month of the causal injury which I

     sustained on January 9th, 2012.

10. Within two months, my symptoms had escalated to radicular pain in my hips, legs,

     and feet which, along with the central "chronic back pain" continued to escalate for

     the duration of the ensuing seven years; and which continues to escalate to this day.

11.At approximately two years subsequent to my injury, I had experienced multiple

     incidents of the "stroke like" symptoms which would ultimately be attributed to

     cerebral spinal fluid hypotension.

12.And in April of 2014, while undergoing a physical examination performed by Dr.

     Tahani at The University of Kansas Medical Center I experienced the first of the

     genital symptoms -- a sudden, sharp, and intense stabbing pain through the length

     of my penis -- while Dr. Tahani performed a "pendulum test" on my right leg.

13. These symptoms continued to escalate and recurred with increasing regularity,

     accompanied by a persistent escalation of what Ms. Safford described as "Restless

     Leg Syndrome" until October 15th, 2015; at which time I experienced violent and

     uncontrollable spasms in my right leg; followed by near-total momentary blindness
   Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 10 of 39




   and severe ringing in my ears when I stood up; which prompted me to have Michelle

   call 911; after which I was taken by ambulance to Menorah Medical Center.

14.After a brief amount of ridicule from the attending physician, an MRI was ordered;

   and Menorah Medical Center's radiology department identified "multiple" Tarlov

   Cysts in my sacral nerve roots; but failed to specify the precise number, size, or

   locations of the cysts.

15.1 was advised to follow up with my primary care physician, who, at the time was Dr.

   Richard Ruiz of Family Health Medical Group of Overland Park, KS.

16. Dr. Ruiz was unable to see me until January 19th, 2019; and so I scheduled an

   appointment for a follow up examination on that date.

17. During the period from October 15th, 2015 through December of 2015 and January

   of 2016; my relationship with Michelle Safford rapidly declined; most particularly

   subsequent to December 15th, 2015; when an event occurred which I may or may

   not be permitted to discuss due to confidentiality agreements which were ultimately

   signed in April and May of 2016 in pending litigation before the Johnson County

   District Court -- litigation which has substantial relevance to the claims alleged

   herein.

18.From December 15th, 2015through December 27th, 2015; Ms. Safford and I

   engaged in extensive discussions related to threats of blackmail, extortion, witness

   intimidation, and racketeering relevant to my then pending claims before the Kansas

   Department of Labor's Worker's Compensation Division and before the Kansas

   Insurance Commission regarding the alleged frauds committed against my by my

   employer -- On Force, Inc, and their insurers: Twin Cities Fire Insurance, The
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 11 of 39




   Hartford, Wells Fargo, United States Liability Insurance and Wessco (Berkshire

   Hathaway Companies), The Travelers, CNA Insurance; and the medical services

   providers selected by OnForce and The Hartford to provide for my care: Concentra,

   Premier Spine Care, Apex Orthopedic (formerly Carondelet), Mid-America

   Orthopedic; and the health care providers whom I had selected: including Shawnee

   Mission Medical Center, The University of Kansas Medical Center, St. Luke's South,

   Menorah Medical Center, and the various affiliated primary care physicians,

   orthopedic surgeons, and neurosurgeons, and emergency medical care providers

   involved ..

19. Ms. Safford demanded that I accept the settlement offered by On Force and The

   Hartford, that I relinquish all of my claims in the concurrently pending litigation; and

   threatened thatif I did not accept the terms that I would be blackmailed, that I would

   be killed, that very specifically" they will make it look like suicide", that I would be

   framed for potentially multiple wrongful deaths,; but that "they" (unspecified

   individuals whom she also once referred to as "the people who are helping me")

   "will allow you to leave the State with as much as you can carry."

20. During this time, and for eight months prior, Ms. Safford and her son ---Jonathan

   Alan Keck 11 -- had engaged in a series of acts of complete and total neglect of the

   home, escalating to the level of vandalism; including the failure and refusal to

   dispose of trash and garbage for over eight months, the accumulation of piles of

   trash, laundry, bed sheets and draperies on the floors of every room of the house,

   the failure and refusal to clean the litter boxes of their multiple cats, resulting in the

   cats urinating and defecating in the piles of laundry, drapes and bed sheets on the
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 12 of 39




   floor; and the accumulation of more than 241 bottles of urine in Jonathan's bedroom

   which, along with the trash and unkempt laundry formed piles as high as the top of

   the bed and covered nearly every square inch of the floor.

21. In response to my demands that Ms. Safford require that her son seek mental health

   counseling and that the two of them conduct all necessary cleaning and repairs of

   the home; Ms. Safford demanded that I voluntarily submit myself for in-patient

   psychological evaluation; for the first time in the nearly four years subsequent to my

   injury, and only two months after the discovery of my Tarlov Cysts, asserting the

   position that my physical symptoms and escalating disability were psychosomatic in

   origin.

22. During that time, Ms. Safford was also under the care of Dr. Herbert Mccowen for a

   medical condition which was ultimately determined to be potentially life threatening;

   and which both she and Dr. Mccowen believed to be aggravated by the stress of my

   pending litigation and increasing disability and her son's mental illness.

23. Ms. Safford and I had discussed at great length her experience with Dr. Herbert

   Mccowen; and she had long been exceedingly pleased with his services. It was in

   fact, Ms. Safford's praise of Dr. Mccowen which had initially prompted me to seek

   assistance from Dr. Richard Ruiz -- who is a partner along with Dr. Mccowen at

   Family Health.

24. Specifically, Ms. Safford had informed me relatively early in her relationship with Dr.

   Mccowen that she had discussed my health, my injury, my escalating symptoms,

   and the legal barriers which had prevented me from obtaining health care via
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 13 of 39




   previous providers; and according to Ms. Safford, Dr. Mccowen had responded "Oh

   my God, He's been flagged."

25. Ms. Safford ultimately abandoned our relationship on December 29th, 2015;

   returning to the home only a few times to collect personal belongings; and was thus

   unavailable to transport me to my scheduled January 19th, 2016 appointment with

   Dr. Ruiz.

26. Because Ms. Safford was unavailable at that time, I asked that my mother, Diana

   Rutherford, take me to my appointment with Dr. Ruiz on January 19th, 2016; and

   she agreed.

27. While Ms. Rutherford drove me to Family Health, I began to explain to her the recent

   diagnosis of Tarlov Cyst Disease, and we continued that discussion in the waiting

   room of Family Health. Her response was dismissive, escalating to abusive, as

   described more fully below.

28. Upon arrival at Family Health, and upon check in, I asked if I could be seen by Dr.

   Mccowen instead of by Dr. Ruiz, due to Dr. Ruiz's previous reluctance to become

   involved in diagnosis or treatment of a work-related injury; and Dr. Mccowen agreed

   to see me in lieu of Dr. Ruiz.

29. While awaiting my appointment, I continued to discuss the Tarlov Cyst Diagnosis

   with my mother, whose response evolved from dismissive to aggressive -- stating

   that she "has been listening to this shit for four years"; that she was "tired of it;" and

   that, as to the relationship to my work-related injury: "That was four years ago.

   That's got nothing to do with it."
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 14 of 39




30. Though I had, as yet, done little research on Tarlov Cyst Disease, I had at that point

   already learned that suicide was the leading cause of death for people with Tarlov

   Cyst Disease; and in expressing this point to my mother (and in response to her

   anger and dismissiveness) I said to her "Mom, Dr. Prostic is killing people"; which, in

   context, I expected to be clearly understood to mean that the rampant medical

   malpractice, particularly common within the worker's compensation system, was

   causing and contributing to thousands of cases of mental illness, Post Traumatic

   Stress Disorder, Litigation Abuse Syndrome, anxiety, depression, untreated chronic

   pain, and ultimately to extraordinarily high rates of suicide and accidental

   opiod/alcohol/and anti-depressant overdose.

31. It was at this point that my mother got up from her chair, huffed, and walked away.

   After about five to ten minutes during which she did not return, I got up from my

   chair, got into the wheelchair which the staff had provided, and rolled around the

   partition behind which we had been seated, and saw my mother standing behind the

   counter with Dr. McCowen's staff.

32. According to her, she only asked if they "could put my son in a room away from the

   other patients" and made no further comments to the staff regarding my physical

   condition, prior medical records, or her presumption that my symptoms were entirely

   psychosomatic.

33. Shortly thereafter I was called upon and taken to an examination room where I was

   asked to await Dr. Mccowen.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 15 of 39




34. Dr. Mccowen entered the room a short time later, and immediately announced

   "Scott, I am not going to look at your back." and asked "is there anything else that I

   can do for you today."

35. At this point, I asked him to look at numerous cuts and abrasions that I had

   sustained while attempting cleaning and repairs of the home; and informed him of

   my concern due to the fact that while attempting to clean and repair the home, a

   beer bottle filled with urine fell from a top shelf, splattering urine on my face, hands

   and arms; including on the various cuts and scrapes which I had sustained. Dr.

   Mccowen responded gruffly "That's not how diseases are transmitted" and gave me

   a half a dozen rubber gloves and a prescription for a high strength anti-biotic

   ointment. He then asked if there was anything else, and I indicated to him that I

   would like to discuss smoking cessation; to which he responded "Do you have your

   insurance card?" I provided him with my insurance card, he turned it over, pointed to

   the Mental Health hotline number, and said "Call that number." I thanked him. He left

   the room. I got dressed, gathered my things, and left. That was the full extent of the

   services provided by Dr. Mccowen on January 19th, 2019.

36. After leaving Dr. McCowen's office, Ms. Rutherford drove me to a nearby CVS

   Pharmacy to fill my prescription for the anti-biotic ointment, and then to a nearby T-

   Mobile Store to get a new cell phone (as I had only a very unreliable Voice Over IP

   phone service subsequent to the departure of Ms. Safford.)

37.At the T-Mobile store I met a woman who inquired about my difficulty in walking, and

   when I had explained briefly that I had Tarlov Cyst Disease but could not get medical

   care due to legal complications with my insurance, she volunteered that her husband
   Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 16 of 39




   was a retired attorney and that he might be able to give me a referral. When her

   husband came in a few moments later, I asked if he might be able to "help ... " and

   before I could even complete a sentence my mother grabbed me by the arm from

   behind, yanked on me and yelled "STOP TALKING TO THAT MAN."

38. The sudden twisting motion pinched the nerves in my spine, my legs collapsed

   beneath me; and coupled with the fact that I had foolishly worn slick soled shoes

   even though it had snowed overnight and into the morning; I spun and slipped and

   fell to the ground; and my mother immediately began screaming; telling the store's

   manager to call an ambulance, because she was not going to take me home; and

   then circulating among the customers, apparently telling them that I had been

   attempting to fake a worker's compensation claim for more than four years, that I

   had been diagnosed by a police department psychologist as schizophrenic, and

   even going so far as to inform people that I had built a back brace that I believed

   would allow me to lift a car, despite the fact that I claimed that I could barely walk

   and frequently feel down due to pain.

39.An ambulance crew was called, and while awaiting the arrival of the ambulance

   crew, I emphatically denied any intention to sue the store, as the manager of the

   store had taken out his cell phone and was recording the entire sequence of events.

   After the ambulance crew arrived, they spoke with my mother, and immediately

   began to ask me "mental health" questions: such as "Do you know what day it is? or

   what year it is?" and to attempt to confirm whether or not I had invented a back

   brace that would allow me to lift a car.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 17 of 39




40. I refused transportation to an emergency room, clearly stating that I had not

   sustained any new injuries, and that I was not in any way mentally ill. The

   ambulance crew agreed, and remained on the scene only to await a taxi, as my

   mother continued to refuse to take me home. Due to the recent snow and poor road

   conditions, a taxi was not immediately available, and my mother eventually agreed

   to take me home; though only after I had been subjected to near ceaseless ridicule

   from one of the responding EMT's, particularly with respect to the statement by my

   mother that I believed that I could lift a car when wearing my home-made back

   brace.

41.After leaving the T-Mobile store, my mother continued to drive very recklessly,

   instigating further arguments between us, even until the last moment when I exited

   her car.

42. Shortly thereafter, I received a call from my sister, Susan Williams; who began

   almost immediately screaming at me; declaring that I "no longer have a family," that I

   "don't have a mother," that I was completely disowned from the entire family, and

   that I was "killing" my mother; because my actions and my persistence in attempting

   to get medical care would aggravate her medical condition, resulting in her wrongful

   death.

43. Over the course of the ensuing months, I would eventually receive multiple

   confirmations and admissions of the various slanderous and libelous statements

   which my family had made to friends, to family, to authorities, and presumably to Dr.

   McCowen's staff which had formed the basis for their belief that I suffered from

   mental illness. Among these were the allegations that I believed that my wife,
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 18 of 39




   Michelle Safford, had poisoned my pain pills in March of 2012; that I believed that

   my mother had poisoned my cookies in March of 2012; that I had engaged in "hard

   core drug parties" with Ms. Safford, and with her son Mr. Keck, and with his

   girlfriend; that I had faked my injury to get drugs and to get money; that I had stolen

   files from my sister's computer during the March of 2012 visit to my mother's home;

   that I believed that "everyone was out to get me"; and that all of the allegations of

   fraud, medical malpractice, and all of my defenses and counterclaims in the ongoing

   legal disputes were all the result of drug induced schizophrenia.

44.A very specific note: at this moment, as I type, it is 7:1 BPM on January 22, 2019. I

   literally have less than five hours before the statutes of limitations expire on Kansas

   Consumer Protection Act Claims regarding the services rendered on January 19,

   2016; and regarding the allegation that the behaviors of my mother and of my sister

   on that day were a part of their own ongoing pattern of abusive, and deceptive, and

   unconscionable acts intended to obstruct my access to medical care for personal,

   vindictive, retaliatory, and even political reasons. (Specifically, their opposition to

   worker's compensation and to subsidized health care and welfare programs for the

   disabled.) I am in excruciating pain. And I have (though you can't tell from reading

   this) been trying for three years to get the medical care that I need without resorting

   to litigation; while simultaneously attempting to write sufficient pleadings to possibly

   sustain some legal rights in what I already know to be a brutal and hopelessly

   corrupt legal culture. I am pushing myself way beyond my limits to try to file even a

   rudimentary pleading before midnight; and I honestly have no hope that I will be able

   to endure even more litigation.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 19 of 39




45. But I have no choice. I can't live like this. I have exhausted every other source of

   relief. And the pain is too intense, and the flare ups are too frequent. I am

   experiencing new, and escalated symptoms with great regularity. I need medical

   care immediately if there is any hope to avoid permanent nerve damage; and that is

   presuming that I have not already passed the point of permanent nerve damage.

46. I am aware that this case is impossibly complex; due in particular to the vast amount

   of abuse that I have endured for over seven years; all of it relevant, because the

   pain and the damages that I am suffering now, at this very moment, all have their

   genesis in a work related injury from seven years ago; and in the nearly universal

   hatred of the worker's compensation system, the nearly universal paranoia and

   mass hysteria over the opiod drug war, and the nearly universal hatred and mistrust

   of people who seek disability due to "chronic back pain."

47. It is now and always has been my primary objective to receive medical care and to

   NOT be disabled for the rest of my life.

48. Tarlov Cysts are treatable, even if Tarlov Cyst Disease is not curable.

49. But nothing is treatable when nearly the entire American Medical Association

   refuses to acknowledge the disease.

50.1 am trying in good faith to do only that which is necessary to obtain medical care

   and to repair the damage done by the literally hundreds of people who have been a

   part of the abuse and neglect which I have suffered; and to put an end to the

   systematic abuse and neglect that everyone with Tarlov Cyst Disease suffers.

51. It is acknowledged by everyone who knows me that I am a very intelligent and

   rational man. But the pain that I endure has had an obvious and even measurable
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 20 of 39




   impact upon my ability to perform any task -- even typing, even sitting up and

   researching and reading -- for any period longer than 30 minutes at a time.

52.1 was rated 82% disabled by Dr. Estaban Azevedo -- my physical therapist -- more

   than four years ago. I have received no corrective treatment. I am on no medications

   of any kind. I have no access to medical care of any kind. And that 82% disability

   rating was given more than a full year before we even knew that the cause of my

   disability was Tarlov Cyst Disease. I have only gotten worse in the ensuing three

   plus years.

53.And I will continue to get worse every day for the rest of my life. Tarlov Cysts do not

   heal naturally. They do not repair naturally. And they are aggravated by all forms of

   motion -- even the tiny "micro-motions" that occur when sitting upright, typing, or

   bending and twisting to sort through files and records.

54. Long term effects of repetitive stress and trauma to the spinal nerve root sheaths

   which are dilated by Tarlov Cysts include not only gradual and cumulative dilation of

   the cysts; but also (in many cases) erosion of the sacral foramina from the repetitive

   dragging of the cystic nerve roots across the bones. In some cases, this weakens

   the bones to the point that patients experience stress fractures of the sacrum. In

   many cases this weakens the nerve root sheaths to the point that they experience

   leaks and even ruptures; with the potentially (though admittedly rare) result of

   cerebral spinal fluid hemorrhage. Even minor cerebral spinal fluid leakage can cause

   debilitating "stroke-like" symptoms (as described above); including the excruciating

   headache and blurred vision that I am experiencing at this very moment.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 21 of 39




55. Incorporating these facts, and the readily available common knowledge regarding

   Tarlov Cyst Disease (which will be further documented in forthcoming affidavits and

   exhibits), I bring the following allegations and requests for relief:


COUNT I - ALL RELIEF


56. Incorporating all facts alleged above and below, and the factual content which will be

   developed upon completion of discovery and the filing of affidavits and exhibits;

57. Pursuant to Federal Rule 54(c)

58.And as an argument for expansion of common law pursuant to Federal Rule 11

59. Plaintiff alleges to have been harmed by the defendants.

60. Plaintiff has been deprived of medical care for more than seven years for a

   congenital connective tissue disorder known as Tarlov Cyst Disease which was

   rendered symptomatic as a result of a work-related injury.

61. Plaintiff has endured constant and escalating physical pain; and the intentional and I

   or negligent infliction of mental anguish and emotional distress.

62. Plaintiffs contracts for medical care with all named (and unnamed) health care

   services providers have been breached.

63. Plaintiff has been rendered in excess of 80% disabled is unable to engage in gainful

   employment.

64. As a direct result of the refusal of all parties involved to acknowledge the truth

   regarding Tarlov Cyst Disease, including without limitation persistent slanderous,

   libelous, and perjurous statements made by defendants; plaintiff is additionally

   unable to qualify for disability benefits either via worker's compensation or via social

   security due to lack of expert testimony and legal representation
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 22 of 39




65. Plaintiff has been effectively disenfranchised from all economic participation; and is

   completely reliant upon food pantries and meager donations from church and friends

   for all economic and physical sustenance.


WHEREFORE, Plaintiff requests all relief to which he is entitled under the facts of the

case, and under the laws of The United States of America and of The State of Kansas,

whether such relief has been requested in the pleadings or not.




COUNT 11 - AMERICANS WITH DISABILITIES ACT, HEALTH CARE PROVIDERS


66. The following defendants are engaged in the "Healing Arts" as defined by Kansas

   Statutes K.S.A. 65-2802 K.S.A. 65-2802 defines "The healing arts" to include "any

   system, treatment, operation, diagnosis, prescription, or practice for the

   ascertainment, cure, relief, palliation, adjustment or correction of any human

   disease, ailment, deformity, injury, alteration or enhancement of a condition or

   appearance... "

      a. HCA Healthcare, Inc.

      b. Family Health Medical Group of Overland Park, LLC

      c. Dr. Herbert Mccowen

      d. Dr. Richard Ruiz

      e. Menorah Medical Center

67. Family Health and Menorah Medical Center are subsidiaries of HCA Healthcare,

   Inc.; whose business practices are thus under the control of HCA Healthcare; and
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 23 of 39




   operated pursuant to the requirements and guidelines enforced upon them by

   direction of HCA Healthcare, Inc.

68. Dr. Herbert Mccowen and Dr. Richard Ruiz are employees, or independent

   contractors of Family Health; and subject to the supervision and bound by the

   business practices of Family Health and HCA Healthcare, Inc.

69. Plaintiff, Scott Sullivan first sought medical care through HCA Healthcare provider

   Family Health physician Dr. Richard Ruiz on February 4th, 2014; based upon the

   recommendation of Michelle Safford who had expressed satisfaction with the

   services provided by Dr. Herbert Mccowen.

70.At that time, Dr. Ruiz refused to provide any diagnostic or treatment regarding Mr.

   Sullivan's back injury; citing the pendency of Mr. Sullivan's worker's compensation

   claim as his basis for refusal of service.

71. Plaintiff first sought health care through Menorah Medical Center on October 15th,

   2015; at which time he was diagnosed with Tarlov Cyst Disease.

72. The MRI report generated by the radiology department of Menorah Medical Center

   on October 15th, 2015 did not contain full diagnostic information; specifically, the

   report did not identify all Tarlov Cysts by number, size, and location; citing only that

   the largest cyst was "8mm", but not providing the full three dimensional size of

   location of the cyst.

73. Mr. Sullivan was provided with no information regarding Tarlov Cyst Disease by the

   Emergency Room Physician on October 15th, 2015; and was instructed to direct all

   inquiries to his primary care physician, Dr. Ruiz; and to seek referall to a qualified

   neurosurgeon for further evaluation.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 24 of 39




74. Mr. Sullivan scheduled an appointment with Dr. Ruiz for January 19th, 2016; which

   was changed to Dr. Herbert Mccowen on January 19th, 2016, as described more

   fully above.

75.As of January 19th, 2016; Dr. Herbert Mccowen had been fully informed of Mr.

   Sullivan's medical condition and insurance complications by Michelle Safford -- Mr.

   Sullivan's wife by consent, by admission, and by Kansas Common law; including

   without limitation the fact that Mr. Sullivan had recently been diagnosed with Tarlov

   Cyst Disease.

76.Additionally, Mr. Sullivan had informed Family Health at the time of scheduling that

   the purpose of the visit was as a follow up to the emergency room visit of October

   15th, 2015; and that Mr. Sullivan had been diagnosed with Tarlov Cysts, and with

   Tarlov Cyst Disease.

77. Upon entering the examination room, Dr. Herbert Mccowen refused medical service

   to Mr. Sullivan relevant to his "back" in its entirety; and relevant to Tarlov Cyst

   Disease; stating no specific reason for his refusal; but continuing to provide a very

   cursory evaluation of the various cuts, scrapes and abrasions which Mr. Sullivan had

   suffered in the days immediately preceding the examination.

78. Subsequent research by Mr. Sullivan has revealed an industry wide negligence,

   systemic medical malpractice, and near universal refusal of health care providers to

   provide the necessary and appropriate diagnostics and treatments to all persons

   who suffer from Tarlov Cyst Disease.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 25 of 39




79. HCA Healthcare and all of its subsidiaries, employees, and contractors are alleged

   to be engaged in the willful and negligent denial of medical care to sufferers of

   Tarlov Cyst Disease.

80. Pursuant to common knowledge and common law, HCA Healthcare and all of its

   subsidiaries, employees, and contractors are subject to the jurisdiction of The United

   States Federal Court; and subject to requirement of the Americans with Disabilities

   Act.


WHEREFORE, Plaintiff Scott B. Sullivan seeks declaratory judgment, injunctive relief,

damages, punitive damages and civil penalties in excess of $75,000 for defendant's

HCA Healthcare and HCA Healthcare subsidiaries, employees, and contractors'

violations of The Americans with Disabilities Act.


COUNT Ill - KANSAS CONSUMER PROTECTION ACT - HEALTH CARE SUPPLIERS


81. The following defendants are suppliers of consumer services as defined by The

   Kansas Consumer Protection Act; K.S.A. 50-623 et. seq.

       a. HCA Healthcare, Inc.

       b. Family Health Medical Group of Overland Park, LLC

       c. Dr. Herbert Mccowen

       d. Dr. Richard Ruiz

       e. Menorah Medical Center

82. The Plaintiff, Scott B. Sullivan, is a protected consumer on the basis of his disability I

   infirmity; as defined by The Kansas Consumer Protection Act, K.S.A. 50-676 et. Seq.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 26 of 39




83. Defendants HCA Healthcare, Family Health Medical Group, Dr. Herbert Mccowen,

   Dr. Richard Ruiz, and Menorah Medical Center are thus subject to both civil

   penalties and to enhanced civil penalties, in addition to declaratory judgment,

   injunctive relief, and supplemental to damages in amounts totaling up to $10,000 per

   violation for deceptive and I or unconscionable acts; and up to $10,000 per day for

   deceptive and I or unconscionable practices for each day during which such

   practices are ongoing; plus an additional Enhanced Civil Penalty of up to $10,000 for

   each violation and for each day of ongoing violations of either deceptive or

   unconscionable acts or practices.

84. Incorporating all facts alleged above and below, on two separate occasions

   physicians employed or contracted by HCA Healthcare and Family Health Medical

   Group of Overland Park -- Dr. Richard Ruiz (on February 4th, 2015) and Dr. Herbert

   Mccowen ( on January 19th 2016) refused to provide medical services to plaintiff

   Scott B. Sullivan for a back injury, for the formation of Tarlov Cysts, for Tarlov Cyst

   Disease, and the subsequent escalation of symptoms both physical and

   psychological.

85. On February 4th, 2015, Dr. Richard Ruiz explicitly stated his refusal to examine Mr.

   Sullivan's back on the basis that he did not want to be involved in the provision of

   health care to a person who may be subject to a worker's compensation claim.

86. On October 15th, 2015, Dr. Herbert Mccowen refused all health care services

   related to Mr. Sullivan's back; with no further explanation of his reasons for refusal.

87. Both Dr. Ruiz and Dr. Mccowen made their decisions to deny medical care based

   upon business considerations.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 27 of 39




88.Additional research has revealed what is common knowledge -- that health care

   providers regularly refuse services to persons who have been injured at work; with

   the primary reason being that they fear difficulty in collecting payment from either the

   patient's primary health care insurer or from the patients' employers' worker's

   compensation insurers.

89. Both Dr. Ruiz and Dr. Mccowen were aware in advance of their decisions to provide

   medical care that Mr. Sullivan was not subject to a legally binding contract for

   worker's compensation insurance; but rather was a victim of fraudulently force-

   placed insurance practices which Mr. Sullivan's employer "OnForce" has termed

   "1099 Worker's Compensation."

90. In addition to their mutual refusals to provide medical care, both Dr. Ruiz and Dr.

   Mccowen subsequently and willfully slandered and libeled Mr. Sullivan by alleging

   that his symptoms were the result of mental illness and possibly opiod drug

   addiction.

91. Subsequent to the examination with Dr. Ruiz, at which he did agree to a cursory

   examination of numerous moles, a continually growing scar (suspected to be a

   keloid), a lump in Mr. Sullivan's neck, and a cyst on Mr. Sullivan's left shoulder; Dr.

   Ruiz offered to perform a blood test, which Mr. Sullivan stated that he could not

   afford that day; and Dr. Ruiz was then overheard saying to a nurse "You can always

   tell when they won't take a blood test." It is the reasonable presumption that Dr. Ruiz

   was referring to an unfounded opinion that Mr. Sullivan was a drug seeker, and that

   his back symptoms had no organic cause.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 28 of 39




92. Subsequent to the examination by Dr. Mccowen, at which he provided only cursory

   examination of multiple cuts and _scrapes on Mr. Sullivan's hands and arms; Dr.

   Mccowen wrote in Mr. Sullivan's medical records that Mr. Sullivan suffered from

   "schizophrenia, and possibly psychosis."

93. Dr. Herbert Mccowen was fully aware of the truth of Mr. Sullivan's claims regarding

   his original injury and the subsequent development of symptomatic Tarlov Cysts;

   having been fully informed by Mr. Sullivan's wife, Michelle Safford.

94. Family Health, Dr. Ruiz, and Dr. Mccowen enticed Mr. Sullivan to contract for

   services through deceptive means; having been fully informed at the time of

   scheduling; and having scheduled appointments with the full knowledge that they

   had no intention of providing the requested services.

95. Furthermore, Mr. Sullivan was unable to obtain any benefit from the services which

   were provided, as Mr. Sullivan's only known condition which required medical

   intervention was the damage sustained to his back and the subsequent development

   of Tarlov Cysts.

96.Additionally, Mr. Sullivan has suffered substantial and ceaseless harm vis-a-vis the

   complete disenfranchisement from all access to medical care; the escalation of his

   disability beyond the level of 90%, the potentially now irreparable harm of permanent

   sacral nerve damage, the loss of consortium, the loss of his domestic partnership

   with Ms. Safford, and the loss of support from family and friends.

97. Both Dr. Ruiz and Dr. Mccowen were aware that the Kansas Worker's

   Compensation Act provides for a $500 "Non Authorized" allowance to be used by

   injured workers to seek second opinions from privately selected physicians.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 29 of 39




98.As a result of Dr. Ruiz and Dr. McCowen's deceptive and unconscionable acts and

   practices; Mr. Sullivan was further delayed and ultimately denied the benefits that a

   thorough and competent medical evaluation may have contributed to the resolution

   of the concurrently pending worker's compensation I insurance fraud disputes.


WHEREFORE, Plaintiff seeks relief in the form of declaratory judgment, injunctive relief,

damages, and I or civil penalties and Enhanced Civil Penalties under The Kansas

Consumer Protection Act in excess of $75,000


COUNT IV - INTERFERENCE WITH CONTRACT, CONSPIRACY, RACKETEERING -

FAMILY


99. The following named defendants, hereinafter referred to collectively as "family" are

   alleged to have engaged in persistent abuse, neglect, slander, libel, intimidation, and

   racketeering for the purposes of interference with plaintiffs access to benefits under

   his private health insurance policy; interference with plaintiffs access to law

   enforcement and I or benefits under the allegedly fraudulent worker's compensation

   policies of plaintiffs employer, On Force; witness intimidation with respect to

   plaintiffs other concurrent civil and criminal (property maintenance) legal disputes;

   and attempts to coerce global settlement releases to the benefit of opposing parties

   in all such cases; and attempts to extort the sale or surrender of plaintiffs home and

   primary residence.

      a. Diana Rutherford - Mother of the Plaintiff

      b. Susan Williams - Sister of the Plaintiff

      c. Steve Sullivan - Brother of the Plaintiff
   Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 30 of 39




       d. Lisa Sullivan - Sister in law of the Plaintiff

       e. Michelle Safford - Wife (common law, domestic partnership) of the Plaintiff

       f.   Janet Gereau - Mother of Michelle Safford

       g. Jonathan Alan Keck, II - Son of Michelle Safford

100.   Beginning almost immediately after they had become aware that I had been

   injured, my direct family members: Diana Rutherford, Susan Williams, Steve

   Sullivan, and Lisa Sullivan began to circulate rumors and speculations that I was

   faking my disability for the purposes of obtaining drugs and financial compensation

   from my employer, OnForce.

101.   Not long after my injury, and after consulting with multiple attorneys regarding the

   On Force "1099 Worker's Compensation" insurance policies; it was made apparent to

   me that I would require a substantial retainer in order to secure legal representation;

   due to the complexity of the case, the large number of companies involved; and the

   differing opinions on whether or not I would be considered subject to The Worker's

   Compensation Act.

102.   In March of 2012 I approached my mother, who was the former personal

   assistant to the Director of The United States Department of Labor's Racketeering

   Division to request that she go with me to introduce me to the current staff, in the

   hopes that her support would lend credibility to my claims. I spent over an hour

   discussing the nature of the claims with my mother before my sister burst into the

   room screaming at me to "STOP THIS" and yelling "DO YOU HAVE ONE PIECE OF

   PAPER THAT PROVES WHAT YOU ARE SAYING?"
   Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 31 of 39




103.   I indicated to my sister that I did in fact have all of my documentation and emails

   with me on a back up hard drive, at which point she grabbed the box in which my

   hard drives were contained, held it above her head (as if playing keep-away) and

   yelled "I SHOULD BURN THESE HARD DRIVES."

104.   As the situation escalated, I decided that I would prefer to leave my mother's

   home, and placed a call to 911 to request a police escort; as my sister was acting

   violently and I was experiencing significant pain; and felt that I would be unable to

   defend myself is she attempted to prevent me from taking my possessions.

105.   This incident began a family feud which no one within my family will discuss

   rationally, nor even consider forgiveness; and which has formed the foundation of

   their subsequent abusive and slanderous allegations; as described in part above.

106.   Additionally motivating my family's abusiveness is an apparent dissatisfaction

   with the distribution of my father's estate upon his death; which included my father's

   wish that I be allowed to purchase his home from the estate for an agreed upon

   amount of $75,000.

107.   According to my grandfather, Leon Olson, my family has not acknowledged that

   they were compensated via the estate for the purchase of the home. In his words "I

   know that your brother and sister gave you that house."

108.   My family further is of the opinion that I have failed to properly maintain the

   home; despite the fact that I was in the process of renovating the home at the time of

   my injury; and they have accused me of "destroying" the house.

109.   Shortly after the March 2012 dispute (the specific date will be included in a

   supplemental pleading) I asked my brother, Steve Sullivan, who was the owner I
   Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 32 of 39




   operator of a fund raising company called "Full Blown Entertainment" to assist me

   with a fund raiser to attempt to acquire the retainer requested by one attorney who

   had expressed willingness to represent my claims against OnForce, et. Al.

110.   My brother refused, stating "No one gives money for back pain" and that he

   would not provide fund raising services for a claim involving what he at that time

   considered to be only minor back pain and suspected malingering, fraud, and drug

   seeking behavior.

111.   My family was aware of the circumstances of my insurance disputes; and were

   aware of my status as an independent contractor doing business out of my primary

   residence.

112.   My brother did offer to purchase my home, but not at market prices; and

   withdrew his offer angrily when I asked "If I cannot make rent, would you evict me?"

   He abruptly said "never mind" and subsequently informed other members of my

   family that I had "gotten angry" at him for making the offer.

113.   As a result of this pattern of practice, it was my reasonable inference that my

   family intended to capitalize upon my disability by extorting the sale of my home at a

   below market price; with no intention of allowing me to retain residency until the

   conclusion of my legal and medical disputes.

114.   Moving forward to December of 2015; Michelle Safford and Jonathan Alan Keck

   II engaged in an extensive period of time during which they vandalized and

   neglected the home; and ultimately attempted to extort my surrender or

   abandonment of the home, as described more fully above.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 33 of 39




115.       Subsequent to surrendering Residency, Michelle Safford's Mother, Janet Gereau

   made numerous threats to have my home condemned over the vandalism done by

   Ms. Safford and Mr. Keck, and retained an attorney, Lewanna Bell-Lloyd on a

   Limited Representation basis to attempt to enforce those threats via legal action.

116.       To Ms. Bell-Lloyd's credit, she did not pursue legal action nor apparently continue

   her representation of Ms. Safford subsequent to being informed of the full nature of

   the vandalism and threats which had been made against me.

117.       At all times, all members of my family were demanding that I surrender all rights

   to medical care and benefits; and that I surrender possession and residency in my

   home; allegedly in violation of The Hobbs Act.

118.       NOTICE OF INTENT AND STATEMENT OF GOOD FAITH. I have attempted to

   the best of my physical ability to prepare a much superior pleading than this; and

   have found myself consistently incapable.

119.       The effects of seven years of medical neglect, and physical and psychological

   abuse; coupled with the fact of literally hundreds of individual acts of abuse and

   neglect and witness intimidation has left me incapable of completing even the most

   basic tasks necessary for the preservation and restoration of my rights, and of my

   life.

120.       It is my intention, to the extent that I am able, to continue to seek legal

   representation and alternative sources of relief.

121.       However, seven years of experience has left me with no hope of ever attaining

   the relief which I require.
    Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 34 of 39




122.   I will continue to comply with the rules of the court to the best of my ability; and

   will supplement and amend the pleadings as the law allows, and with permission of

   the court to bring these allegations as close to expectations as I can attain.

123.   But I am dying. The production of this pleading, even in its current form, has

   caused me extreme pain and escalation of my neurological symptoms to the point

   that I nearly sought emergency care ... and was prevented from doing so largely by

   the abuse that I have suffered in every prior instance in which I have sought

   emergency care.


WHEREFORE, Plaintiff seeks declaratory judgment, injunctive relief, damages and civil

penalties in excess of $75,000
               Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 35 of 39




Pro Se l (Rev. 12/16) Complaint for a Civil Case



IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include anfbasls for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any acfual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          Plaintiff, Scott B. Sullivan seeks actual damages, punitive damages, and civil penalties in excess of $75,000
          The damages caused by the defendants' actions are ongoing, as the plaintiff's Tarlov Cyst Disease remains
          incompletely and incorrectly diagnosed and untreated; the defendants' deceptive, unconscionable, and legally
          prohibited acts and practices are ongoing; including without limitation intentionally and I or negligently mis-
          diagnosing patients with Tarlov Cyst Disease, refusing medical services to injured workers presumed to be
          covered under the Kansas Worker's Compensation Act, and refusing medical care to patients covered under
          Subsidized health insurance policies (Affordable Care Act and Medicaid); and (see attached continued pleading)

V.        Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 1I.

         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date of signing:               01/22/2019


                    Signature of Plaintiff
                    Printed Name of Plaintiff       Scott B. Sullivan

         B.         For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address


                                                                                                                     Page S of 6
               Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 36 of 39




Pro Se I (Rev. 12/16) Complaint for a Civil Case


                     State and Zip Code
                     Telephone Number
                     E-mail Address
                                                                    --------~----




                                                                                    Page 6 of 6
Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 37 of 39




   V.      Do you claim the wrongs alleged in your complaint are continuing to occur at the
   present time? Yes IX] NoO

   VI.     Do you claim actual damages for the acts alleged in your complaint?
           YeslXJ      No0

   VII.    Do you claim punitive monetary damages? Yes fX]               No D


   If you answered yes, state the amounts claimed and the reasons you claim you are entitled
   to recover money damages.                                                      '

     Damages are in excess of $75,000 including loss of income, loss of support I consortium,
     inabllity to retain employment, unpaid medical bills for which I was provided no care, loss of
     insurance benefits (both medical and financial), loss of contractual benefits (as the OnForce
     insurance was not legally binding worker's compensation), loss of the benefits of medical services
     damage to my home due to the vandalism I neglect of Ms. Safford and Mr. Keck, future medical
     and support due to the cumulative effects (particularly permanent nerve damage) of the delays
     and refusal to treat Tarlov Cyst Disease, attorneys' fees {if representation could be attained). and
     punitive damages to deter the mistreatment of people with Tarlov Cyst Disease as the abuse and
     neglect of people with this disease is nearly 1miversal throughout the entire health care, insmance,
     legal services industries, and within the general population at large -- most particularly (and most
     harmf1 illy) within the families of people with Tarlov Cyst Disease who neglect, abuse, and with
     draw support from people with the disease because they are unaware of the disease, unaware
     that their "loved" one has the disease, and the persistent failure and refusal of doctors to diagnose
     and treat the disease convinces families that the victims or Tarlov Cyst Disease are either faking
     their symptoms or are merely mentally ill. Due to the extreme unconscionability and the inherent
     deceptiveness of withholding medical diagnoses and treatments under false pretenses, I am also
     seeking maximum Enhanced Civil Penalties under the Kansas Consumer Protection Act.




                                               4
      Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 38 of 39




         VIII. Administrative Procedures:

                 A.     Have the claims which you make in this civil action been presented through
                 any type of Administrative Procedure within any government agency?
                 YesD Nol_!JI
                B.     I:t;you answered yes, give the date your claims were presented,
                how they were presented, and the result of that procedure:




                C.      If you answered no, give the reasons, if any, why the claims made in this
                action have not been presented through Administrative Procedures:

                Pain and fear are the only reasons that I have not pursued these claims or other claims
                through administrative or other channels for the past three years. During the first four
                years subsequent to my injury, I was relentlessly abused and neglected by these defen-
                dants and by others, because they did not believe in my disability. When the Tarlov Cysts
                were diagnosed, the abuse got worse the threats escalated, and I withdrew all pending
                claims; while still seeking legal and medical assistance; and tried, but failed to complete
IX.     Related Litigation: any legal pleadings which would satisfy the court. My condition is now so
                              severe that I am forced to go forward with litigation to repair the damages.
        Please mark the statement that pertains to this case:

         D              This cause, or a substantially equivalent complaint, was previously filed in
                        this court as case number                    and assigned to the Honorable
                        Judge~~~~~~~~~~~-

         0]            Neither this cause, nor a substantially equivalent complaint, previously has
                       been filed in this court, and therefore this case may be opened as an original
                       proceeding.

                                                         '21~~
                                                        Signature of Plaintiff ·

                                                        Sc o{c 8 Svl!r;C?/J
                                                        Name (Print or Type)

                                                         lJ.14 w       7f{7 le-rra.ce
                                                        Address




                                                   5
   Case 2:19-cv-02034-JAR-TJJ Document 1 Filed 01/22/19 Page 39 of 39




                                                                       66.1.0'/
                                              City           State     Zip Code


                                              Telephone Number


                        DESIGNATION OF PLACE OF TRIAL

Plaintiff designates LOWichita. DqKansas City . or 0Topeka} , Kansas as the
                                         (Select One)
location for the trial in tltj.s matter.
                                               /~)~
                                              Signature of Plaintiff


                          REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury { m!Yes or ONo }
                                     (Select One)



                                              Signature of Plaintiff

Dated: - - - -
 (Rev. 10/15)




                                          6
